                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Tramaine Jenero Langley                                               Docket No. 4:02-CR-11-1H

                               Petition for Action on Supervised Release

COMES NOW Melissa K. Gonigam, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Tramaine Jenero Langley, who, upon an earlier
plea of guilty to Armed Bank Robbery, in violation of 18 U.S .C. § 2ll3(a) & (d), and Brandishing a Firearm
During and in Relation to a Crime of Violence, in violation of 18 U.SC. § 924(c)( l )(A)( ii), was sentenced
by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on January 27, 2003, to the custody of
the Bureau of Prisons for a term of 162 months. It was further ordered that upon release from imprisonment
the defendant be placed on supervised release for a period of 5 years.

On September 5, 2018, a Motion for Revocation was filed with the court alleging the defendant committed
the offenses of Possession of Marijuana Up to ½ Ounce and Speeding (18CR702670) and Driving While
Impaired (18CR51413) in Beaufort County, North Carolina. At the defendant’s revocation hearing on
October 10, 2018, the court found that the defendant violated his terms of supervision. It was ordered that
the defendant be committed to the Bureau of Prisons for a period of 1 day. It was further ordered that the
defendant be placed on supervised release for a period of 2 years and abstain from using alcohol beverages.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On November 2, 2018, the undersigned officer received notification from an investigator with the Beaufort
County Sheriff’s Office, advising that Langley was residing with his girlfriend, Tia Moore, at her residence
at 218 Baker Drive. Ms. Moore is on probation through the North Carolina Department of Public Safety,
and is therefore subject to search. During a search of Ms. Moore’s property, local law enforcement
confirmed that Langley was residing with her, and provided photographic evidence to the undersigned
officer. Langley did not disclose this law enforcement contact. When confronted with these violations on
November 16, 2018, Langley admitted he has been staying with his girlfriend regularly, and that he did
have contact with law enforcement. Therefore, as a sanction for violation conduct, it is respectfully
recommended that the defendant be placed on a curfew and be required to complete a cognitive behavioral
program.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate in a cognitive behavioral program as directed by the probation office.

   2. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      30 consecutive days. The defendant is restricted to their residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.
Tramaine Jenero Langley
Docket No. 4:02-CR-11-1H
Petition For Action
Page 2

Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Dwayne K. Benfield                            /s/ Melissa K. Gonigam
Dwayne K. Benfield                                Melissa K. Gonigam
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  200 Williamsburg Pkwy, Unit 2
                                                  Jacksonville, NC 28546-6762
                                                  Phone: (910) 346-5103
                                                  Executed On: November 19, 2018

                                     ORDER OF THE COURT
                               20th
Considered and ordered this _________             November
                                         day of ____________________, 2018, and ordered filed and
made a part of the records in the above case.




________________________________
Malcolm J. Howard
Senior U.S. District Judge
